IN THE COMMONWEALTH COURT OF PENNSYLVANIA


New Alexandria Borough and          :
Selective Insurance Company of      :
America,                            :
                   Petitioners      :
                                    :
            v.                      : No. 567 C.D. 2016
                                    :
Workers’ Compensation Appeal        :
Board (Tenerovich),                 :
                 Respondent         :




                                 ORDER


            AND NOW, this 17th day of March, 2017, the opinion filed January 5,

2017, in the above-captioned matter shall be designated Opinion rather than
Memorandum Opinion, and it shall be reported.



                                    ___________________________________
                                    DAN PELLEGRINI, Senior Judge